                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PHILLIP RACIES,                                     Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                                                            MOTION FOR BENCH TRIAL
                                   9             v.
                                                                                            Re: Dkt. No. 153
                                  10    QUINCY BIOSCIENCE, LLC,
                                  11                    Defendant.

                                  12            Pending before the Court is Plaintiff’s motion for a bench trial. Dkt. No. 153 (“Mot.”).
Northern District of California
 United States District Court




                                  13   For the following reasons, the Court DENIES Plaintiff’s motion.

                                  14     I.     BACKGROUND
                                  15            Plaintiff Philip Racies filed a class action complaint on January 21, 2015, bringing claims

                                  16   under California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”),

                                  17   and Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. (“CLRA”). Dkt. No. 1.

                                  18   Plaintiff alleges that Defendant made false, misleading, and deceptive statements about its brain

                                  19   health supplement, Prevagen. Dkt. No. 21 (“FAC”). Specifically, Plaintiff alleges that, contrary

                                  20   to the product’s labeling, Prevagen does not improve memory or brain function because its only

                                  21   active ingredient is digested and transformed into amino acids before it can measurably affect the

                                  22   brain. Id. ¶ 3. On December 15, 2017, the Court certified the following class for both Plaintiff’s

                                  23   UCL and CLRA claims:

                                  24                   All California consumers who, within the applicable statute of
                                                       limitations period, purchased Prevagen Regular Strength, Prevagen
                                  25                   Extra Strength, or Prevagen Mixed Berry Chewable.
                                  26   Dkt. No. 148 at 12. On March 1, 2018, Plaintiff filed the currently-pending motion for a bench

                                  27   trial.

                                  28
                                   1    II.    LEGAL STANDARD

                                   2          A.       Federal Right to a Jury Trial
                                   3           The Seventh Amendment provides that “[i]n Suits at common law, where the value in

                                   4   controversy shall exceed twenty dollars, the right of trial by jury shall be preserved.” U.S. Const.

                                   5   amend. VII. The Supreme Court has “consistently interpreted the phrase ‘Suits at common law’ to

                                   6   refer to suits in which legal rights were to be ascertained and determined, in contradistinction to

                                   7   those where equitable rights alone were recognized, and equitable remedies were administered.”

                                   8   Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 41 (1989) (some internal quotation marks

                                   9   omitted).

                                  10          B.       Bench Trials
                                  11           “A proper demand [for a jury trial] may be withdrawn only if the parties consent.” Fed. R.

                                  12   Civ. P. 38(d); Fuller v. City of Oakland, Cal., 47 F.3d 1522, 1530–31 (9th Cir. 1995) (“Once a
Northern District of California
 United States District Court




                                  13   demand [for a jury trial] has been made, it may only be withdrawn through an oral or written

                                  14   stipulation by all parties.”). “The trial on all issues so demanded must be by jury unless: (1) the

                                  15   parties or their attorneys file a stipulation to a nonjury trial or so stipulate on the record; or (2) the

                                  16   court, on motion or on its own, finds that on some or all of those issues there is no federal right to

                                  17   a jury trial.” Fed. R. Civ. P. 39(a). “In the Federal courts this (jury) right cannot be dispensed

                                  18   with, except by the parties entitled to it.” Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 510

                                  19   (1959) (parentheses in original).

                                  20           “Since the right to jury trial is a constitutional one,” and “no similar requirement protects

                                  21   trials by the court,” the discretion of the Court to try equitable issues separately to the bench “is

                                  22   very narrowly limited and must, wherever possible, be exercised to preserve jury trial.” Id. at 510.

                                  23   The Ninth Circuit has concluded that once demanded, “all parties [are] entitled to a jury trial

                                  24   provided the case was one which by its nature was properly triable by a jury.” Travelers

                                  25   Indem.Co. v. State Farm Mut. Auto Ins. Co., 330 F.2d 250, 258 (9th Cir. 1964). Further, the court

                                  26   in Travelers affirmed that “[t]hat demand could not be withdrawn without the consent of all

                                  27   parties.” Id.

                                  28
                                                                                            2
                                   1   III.   DISCUSSION

                                   2          In the FAC, Plaintiff made a demand for a jury trial. FAC at 17. On June 16, 2015,

                                   3   Defendant’s answer to the FAC also demanded a jury trial. Dkt. No. 40 at 17. Defendant

                                   4   reasserts its demand in its opposition to the current motion. Dkt. No. 156 at 3.

                                   5          Plaintiff, despite demanding restitution and injunctive relief under the UCL as well as

                                   6   damages under the CLRA, see FAC ¶¶ 63, 71, now seeks to proceed only on the UCL restitution

                                   7   claims. Mot. at 1. Plaintiff asserts that Defendant’s jury demand is of no effect because there is

                                   8   no right to a jury trial if Plaintiff seeks only equitable remedies. Dkt. No. 157 at 1.

                                   9          Plaintiff does not seek to amend or dismiss any portion of the FAC in order to drop the

                                  10   CLRA damages claims. Rather, Plaintiff seeks to proceed separately to trial on equitable claims

                                  11   under the UCL without dropping the CLRA damages claims.1

                                  12          “[L]egal and equitable issues can be tried at the same time, the jury (if one has been
Northern District of California
 United States District Court




                                  13   demanded), rendering a verdict on the legal issues, and the court rendering a decision on the

                                  14   equitable issues.” DePinto v. Provident Sec. Life Ins. Co., 323 F.2d 826, 835 (9th Cir. 1963). In a

                                  15   suit such as this, where Plaintiff continues to assert both legal and equitable remedies, the right to

                                  16   a jury trial on the legal issues should not “be denied to a federal litigant on the ground that the case

                                  17   reached court only through equity, or because equitable rights are involved, or because the legal

                                  18   issues are ‘incidental’ to the equitable issues, or because substantive equitable remedies are

                                  19   sought, or by the device of trying the equitable issues first.” Id. at 835–36.

                                  20          So long as Plaintiff continues to assert claims for damages under the CLRA, the Court

                                  21   finds no justification for Plaintiff to proceed in a bench trial on some purported equitable subset of

                                  22   Plaintiff’s claims. Given Defendant’s valid and unrevoked demand for a jury trial, the Court

                                  23   DENIES Plaintiff’s motion for a bench trial.

                                  24

                                  25

                                  26
                                       1
                                         Plaintiff asserts that “[o]ne cannot seek both damages and restitution where, as here, the products
                                       at issue are allegedly worthless as the courts have found these means of monetary relief to be
                                  27   essentially the same in the context of the UCL and CLRA.” Mot. at 1. Plaintiff cites no precedent
                                       supporting this proposition, and the Court is not persuaded that because a damages claim is co-
                                  28   extensive with a claim for restitution, Plaintiff may proceed on either claim at its option without
                                       narrowing claims via amendment or dismissal.
                                                                                          3
                                   1   IV.    CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Plaintiff’s motion for a bench trial.2 The

                                   3   Court SETS a case management conference for February 19, 2019 at 2:00 p.m. to set the case

                                   4   schedule through trial. The Court DIRECTS the parties to file a joint case management statement

                                   5   including a proposed schedule on or before February 12, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 1/30/2019

                                   8                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                  27    The Court determines that Plaintiff cannot sever its UCL restitution claims for the purposes of a
                                       bench trial, as discussed in Section III. Because it is unnecessary to decide the present motion, the
                                  28   Court does not address the question of whether Plaintiff’s CLRA damages claim provides an
                                       adequate remedy at law precluding Plaintiff from proceeding under the UCL.
                                                                                         4
